Citation Nr: 0506843	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-21 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating greater than 
30 percent for PTSD, prior to June 2003.  

2.  Entitlement to an increased rating greater than 
50 percent for PTSD, since June 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
PTSD.  The veteran filed a notice of disagreement (NOD) in 
September 2002.  The statement of the case (SOC) was issued 
in November 2002.  The substantive appeal (VA Form 9) was 
received in December 2002.  By rating decision of August 
2003, the evaluation of 30 percent for PTSD was increased to 
50 percent, effective June 13, 2003.  The United States Court 
of Appeals for Veterans Claims (Court) indicated that a 
claimant will generally be presumed to be seeking the maximum 
benefits allowed by law and regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1992).  Therefore, the claim for a higher rating 
for PTSD is still in appellate status.


This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained.  

2.  Throughout the appeal period, the veteran's PTSD has been 
shown to be productive of occupational and social impairment 
with reduced reliability and productivity due to various 
symptoms.  

3.  The veteran's PTSD has not been shown to be productive of 
occupational and social impairment, with deficiencies in most 
areas.   


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent schedular evaluation for 
PTSD prior to June 2003, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for a schedular evaluation in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statements of the case adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for an increased schedular rating.  Furthermore, the RO 
sent a letter to the veteran in June 2002, which asked him to 
submit certain information, and informed him of the elements 
needed to substantiate a claim.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  In this way, the 
veteran was essentially advised to submit all pertinent 
evidence.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied with respect to the 
claim.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  The VCAA notice was sent in June 2002, prior 
to initial adjudication of the claim.  The veteran was also 
provided an opportunity to testify at a hearing. A scheduled 
RO hearing for June 2003, was cancelled by the veteran.  The 
veteran did not report for a scheduled November 2004 Travel 
Board hearing.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
examined in connection with this claim.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


Increased Evaluation for PTSD

Some of the basic facts are not in dispute.  Service 
connection is in effect for PTSD, rated under the provisions 
of Diagnostic Code 9411.  VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004).  Service connection 
was established for the aforementioned disability by rating 
decision of May 2002.  A 30 percent evaluation was provided 
for PTSD, effective from October 2001.  By rating decision of 
August 2003, the veteran's rating for PTSD was increased to 
50 percent, effective from June 2003.  This evaluation has 
been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  


Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is to be 
evaluated as 30 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

After scrutinizing the evidence which consists of VA 
treatment records dated from November 2001 to January 2004, 
and reports of examinations conducted for VA purposes in 
April 2002, June 2003, and June 2004, it is the Board's 
conclusion that the veteran's symptoms are most consistent 
with the schedular criteria for a 50 percent rating 
throughout the appeal period.  The evidence consistently 
shows the presence of flashbacks, anxiety spells, and 
impaired memory.  Furthermore, the veteran is shown to suffer 
from depressed moods, an obvious indicator of disturbances in 
his motivation and mood, and there are credible reports of 
family conflicts.  Given this, the Board finds that the 
disability picture more nearly approximates the criteria for 
a 50 percent evaluation for PTSD, both prior to, and since, 
June 2003.  

Since the evidence does not reflect the presence of symptoms 
such as suicidal ideation, obsessional rituals with interfere 
with routine activities, intermittently illogical, obscure, 
or irrelevant speech, near continuous panic or depression, 
and neglect of personal appearance and hygiene, the Board 
does not find that a 70 percent rating for the veteran's PTSD 
is appropriate.  The evidence consistently shows the veteran 
did not have suicidal or homicidal ideation, his speech has 
been described as coherent, and he has been noted to maintain 
his personal hygiene.  Likewise, it has been observed that he 
has had no impulse control problems, that he has become a 
deacon in his church, a role model in the community, and able 
to perform some odd jobs.  As such, the Board dos not 
consider the criteria for a 70 percent evaluation are met.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate symptoms, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning; e.g., having few friends or having 
conflicts with peers or co-workers.  A GAF score of 41 to 50 
reflects a serious level of impairment, e.g., suicidal 
ideation, severe obsessive rituals, frequent shoplifting or 
serious impairment in social, occupational or school 
functioning, e.g., no friends, unable to keep a job.  A GAF 
score of 31 to 40 reflects some impairment in reality testing 
or communication, e.g., speech is illogical at times, obscure 
or irrelevant, or major impairment in several areas such as 
work, school, family relations, judgment, thinking or mood, 
e.g., depressed man avoids friends, neglects family, and is 
unable to work.  See 38 C.F.R. § 4.130.  

In this case, the veteran's GAF score was 55 in January 2002 
and 45 throughout the remainder of the rating period.  
Although these scores are reflective of the examiner's views 
that the veteran has a moderate or serious level of 
impairment, an examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is not 
determinative of the percentage VA disability rating to be 
assigned.  The percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

While the GAF scores were considered, for the reasons set 
forth above, the Board finds that the criteria for a 50 
percent rating, but no more, for PTSD are met.  

The Board also has considered the provisions that permit an 
extra-schedular evaluation.  38 C.F.R. § 3.321.  That 
contemplates exceptional situations where the rating schedule 
is found to be inadequate, with related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Here, the rating schedule fully 
contemplates the veteran's various symptoms, and is designed 
to account for considerable loss from working time.  
Moreover, although the veteran is apparently not working full 
time, he nevertheless performs odd jobs for his neighbors and 
has taken on the responsibilities of deacon in his church.  
Likewise, the record does not reflect any hospitalizations 
during the appeal period.  Accordingly, referral for extra-
schedular consideration is not warranted.  


ORDER

Entitlement to a 50 percent for PTSD prior to June 2003, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.   

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


